Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00269-CV

                          IN THE INTEREST OF W.C.S., a Child

                     From the 452nd District Court, Mason County, Texas
                                  Trial Court No. 175751
                       Honorable Robert Rey Hofmann, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORERED that Appellee Candice Hafley recover her costs on appeal from
Appellant Will Simpson.

       SIGNED July 20, 2022.


                                               _____________________________
                                               Rebeca C. Martinez, Chief Justice